IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-17-00060-CV

         IN THE INTEREST OF A.C., S.C., AND B.W., CHILDREN


                            From the 21st District Court
                              Burleson County, Texas
                               Trial Court No. 28,210


                            ABATEMENT ORDER

       The Texas Department of Family and Protective Services filed a Motion to Request

a Copy of the Sealed Records with the Clerk of this Court contending that “this Court

ordered the appellate record in the cause to be sealed to the public” and requesting a copy

of the “records” so that the Department could prepare and file its brief in this appeal.

       This Court did not order the appellate record sealed.         Rather, the attorney

representing the Department in the proceeding in the trial court requested that the trial

court seal the records.    The trial court obliged and issued an order sealing “all

documents” and stating, “[t]he documents shall not be opened or released except on

appropriate court order.” The trial court then made a hand-written addition to the order
allowing appellant’s attorney to “open and view all documents.” No similar provision

was provided for the Department.

        Because we are not aware of the reason why the Department requested or why the

trial court sealed the record, we are reluctant to modify the trial court’s sealing order.

Accordingly, this proceeding is abated so that the Department may present its motion to

the trial court which granted the Department’s motion to seal the record, thus denying

the Department access to that record, and the trial court is Ordered to hold a hearing on

the Department’s motion within 14 days of the date of this Order.          Supplemental

reporter’s and clerk’s records containing the trial court’s written or oral ruling on the

Department’s motion are due 7 days after the date of the hearing.


                                                    PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal abated
Order issued and filed April 19, 2017




In the Interest of A.C., S.C., and B.W., Children                                   Page 2